—Judgment, Supreme Court, Bronx County (Daniel FitzGerald, J.), rendered April 20, 1998, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence, including defendant’s possession of an incriminating set of keys, clearly established his accessorial liability (see, People v Stewart, 265 AD2d 232, lv denied 94 NY2d 829). The evidence also warranted a reasonable inference that defendant and his companions stole an additional 17 speakers that were not recovered, so that the aggregate value of the stolen property exceeded the statutory threshold for third-degree possession. Concur — Andrias, J. P., Lerner, Rubin, Buckley and Marlow, JJ.